Citation Nr: 0017104	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  93-14 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Daughter, and [redacted] 




ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from June 1953 
to June 1973.  He retired after 20 years of active military 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied service 
connection for the cause of the veteran's death.

The case was previously before the Board in July 1995 and 
March 1997, when it was remanded for additional development.  
The requested development has been completed.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran died in February 1992, at the age of 58.  The 
immediate cause of death was high output congestive heart 
failure due to pulmonary edema due to hypotension as a 
consequence of myeloproliferative disorder.  No other 
condition was listed as a significant condition contributing 
to death but not resulting in the underlying cause of death.

3.  Autopsy results also revealed incidental prostate cancer.  

4.  The veteran was not service-connected for any disability 
at the time of his death.  

5.  There is no competent medical evidence of 
myeloproliferative disorder during the veteran's active 
military service.

6.  The veteran's service personnel records reveal that he 
served in Republic of Vietnam during the Vietnam era.  

7.  The veteran is presumed to have been exposed to the 
herbicide Agent Orange during service.  

8.  The fatal myeloproliferative disorder was not the result 
of disease or injury during the veteran's active military 
service, and was not the result of Agent Orange exposure 
during service.  


CONCLUSIONS OF LAW

1.  A myeloproliferative disorder, congestive heart failure, 
pulmonary edema, and hypotension were not incurred in or 
aggravated by service nor is there a basis upon which to 
presume their incurrence in service.  38 U.S.C.A. §§ 101(16), 
1101, 1110, 1112, 1113, 1116, 1131, 1310, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e), 3.312 
(1999).

2.  A service-connected disability did not cause the 
veteran's death or contribute substantially or materially to 
cause his death. 38 U.S.C.A. §§ 1310, 5107(a) (West 1991); 38 
C.F.R. § 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principle, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (1999).  For a service connected 
disability to be the principle cause of death it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related. 38 C.F.R. § 3.312(b) 
(1999).  For a service connected disability to be a 
contributory cause of death it must have contributed 
substantially or materially, and combined to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312(c)(1) 
(1999).

VA regulations provide that a "service-connected disability 
will be considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b) 
(1999).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(1), (3) (1999).  

The law also provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

A claim for entitlement to service connection for the cause 
of the veteran's death, like any other claim, must be well 
grounded.  Darby v. Brown, 10 Vet. App. 243, 245 (1997).  The 
three elements of a "well grounded" claim are: (1) evidence 
of a current disability as provided by a medical diagnosis; 
(2) evidence of incurrence or aggravation of a disease or 
injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, (3) a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also Darby v. 
Brown, 10 Vet. App. 243, 245-6 (1997); 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).

In cases involving service connection for the cause of the 
veteran's death the first element, evidence of a current 
disability is always met; the current disability is the 
condition which caused the veteran to die.  However, the last 
two elements must be supported by evidence of record.  
Specifically, the third element requires competent medical 
evidence of a nexus between the cause of the veteran's death 
and his service-connected disabilities or his active service.  
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Ramey v. Brown, 
9 Vet. App. 40, 46 (1996).  

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
incurrence during service, the kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id. at 93.  

II.  Evidence

The veteran's service medical records appear to be complete.  
There is no indication in any of these records that the 
veteran suffered from cancer or myeloproliferative disorder 
during service.  The veteran's March 1973 retirement 
examination revealed that the veteran was in good health with 
a few scars being the only noted abnormalities.  

In this case, the death certificate shows that the veteran 
died February 1992, at the age of 58.  An autopsy was 
conducted.  The immediate cause of death was high output 
congestive heart failure due to pulmonary edema due to 
hypotension as a consequence of myeloproliferative disorder.  
No other condition was listed as a significant condition 
contributing to death but not resulting in the underlying 
cause of death.  During the veteran's lifetime, he was not 
service-connected for any disability.  

Prior to his death the veteran filed a claim for service 
connection.  In support of this claim he submitted private 
medical records dated in 1991.  In March 1991 the veteran was 
hospitalized for excision of a metastatic Merkel cell 
carcinoma of the right parotid gland.  He also suffered from 
recurrent basal cell carcinoma of the nasal dorsum.  An April 
1991 consultation note from Dr. Stokes, a private physician, 
notes that the veteran's Merkel cell carcinoma had 
metastasized from an unknown primary location this report 
also contains the statement "past history:  Agent Orange 
exposure while in service."  A June 1991 letter from Dr. 
Williams indicates that the veteran suffered from 
splenomegaly and leukocytosis.  Additional consultation with 
oncology specialists resulted in a refined diagnosis of 
chronic myelocytic leukemia and metastatic Merkel cell 
carcinoma.  

In November 1991 a VA Agent Orange examination of the veteran 
was conducted.  The diagnosis included metastatic Merkel cell 
carcinoma recurrent basal cell carcinoma, melanoma, and 
chronic myelocytic leukemia.  

In February 1992 the veteran died.  The death certificate 
shows that the veteran died February 1992, at the age of 58.  
An autopsy was conducted.  The immediate cause of death was 
high output congestive heart failure due to pulmonary edema 
due to hypotension as a consequence of myeloproliferative 
disorder.  No other condition was listed as a significant 
condition contributing to death but not resulting in the 
underlying cause of death.  The February 1992 autopsy report 
included a diagnosis that the veteran had a "small 
incidental well-defined adenocarcinoma of prostate gland."  
The autopsy also confirmed the presence of metastatic Merkel 
cell carcinoma.  Finally the autopsy made a diagnosis of 
myeloproliferative disorder based on bone marrow examination.  
The comment stated "myelofibrosis with myeloid metaplasia is 
favored over other types of myeloproliferative disorder."  

A March 1993 letter from Dr. Dunn, one of the veteran's 
private physicians, states that "it is my opinion that this 
gentleman's fulminant demise and his numerous malignancies 
could possibly be related to previous toxin exposure.  I 
understand that he was a smoker while in the military but did 
not smoke for the last 20 years."  

A March 1993 medical opinion form Dr. Williams stated that 
"I feel very strongly [the veteran] suffered adverse 
consequences of exposure to Agent Orange during military 
service in Vietnam.  During the time I cared for his health 
problem, he related to me rather extensive exposure to the 
agent in the line of duty."  However, this medical opinion 
was based on the veteran's rapid onset of symptoms and his 
rapid deterioration in health.  The physician further stated 
that "my history revealed a rather extensive exposure to 
Agent Orange during his service in Vietnam.  I am firmly 
convinced this man suffered adverse affects from this 
exposure."    

The RO obtained a medical opinion form a VA physician in 
December 1996.  The physician reviewed the medical evidence 
of  record and determined that none of the diseases suffered 
by the veteran, including myeloproliferative disorder, 
leukemia, and Merkel cell carcinoma, were related to Agent 
Orange exposure during service.  

Because of the complex medical questions involved, the Board 
requested a medical opinion from a VA specialist in March 
2000.  The specialist reviewed the evidence of record and in 
April 2000 provided the requested opinion which stated:  

Myeloproliferative disorder (MPD)

The patient was found to have splenomegaly and 
leukocytosis in 1989 when he presented with 
dizziness.  He saw a hematologist, Dr. Rafael 
Mayor, who performed blood tests and a bone marrow 
examination including chromosome analysis.  The 
record does not include reports of laboratory data, 
blood film examination, bone marrow reports or 
chromosomal analysis from that time.  There is no 
summary note from this hematologist regarding the 
patient's diagnosis and treatment plan.  A March 
1993 letter from Dr. John Dunn, a partner of Dr. 
Mayor, states that the patient's blood disorder was 
"unusual" and that "after thorough evaluation, 
his blood disorder was felt to be myelofibrosis, as 
his cytogenetics showed no Philadelphia chromosome 
and his leukocyte alkaline phosphatase remained 
elevated."

Serial blood counts are available only for the 
period from 8-91 through 11-91 during which time 
the WBC count ranged from 71,000 to 25,000.  
Differentials show that the majority of the white 
blood cells were mature neutrophils.  On several 
occasions, bands and/or eosinophils were increased 
and on one occasion, two metamyelocytes were seen, 
but no other immature cells were noted. Platelet 
counts were in the low normal range.  Hemoglobins 
were in the 14.9 to 16.3 range.  The patient is 
said to have been treated with hydroxyurea for 
several months' duration without much benefit.

The patient was admitted to Flowers Hospital in 2-
92 for evaluation of left upper quadrant pain 
secondary to progressive splenomegaly.  The 
detailed death summary by Dr. Dunn describes the 
patient's clinical deterioration.

Low dose radiation was started in an attempt to 
palliate the patient's splenic pain.  After 
admission, the patient developed SOB, hypoxemia and 
bilateral pulmonary infiltrates.  The patient was 
managed aggressively in the ICU where he was 
diagnosed with high output congestive heart 
failure.  A bone marrow was described as showing 
hypercellularity of all three cell lines with more 
fibrosis than had been seen on the previous marrow.  
Chromosomes were said to be normal.

The patient expired and an autopsy showed 
hemorrhagic congestion of the lungs, a left 
ventricular mural thrombus, a subendocardial 
infarction (not felt to be acute) adjacent to the 
thrombus, and relatively normal coronary arteries.  
The cause of death is listed as high output 
congestive heart failure related to the MPD.

The spleen weighed 1580 gm (about lOX normal) and 
showed myeloid metaplasia with red pulp containing 
red cell precursors, granulocytes and possibly 
megakarycotyes c/w myeloid metaplasia.  The bone 
marrow showed panmyelosis with 100% cellularity, 
M/E ratio of 6/1 and no fibrosis by either routine 
stains, or trichrome and reticulin stains.  A 
diagnosis of myelofibrosis with myeloid hyperplasia 
was "favored over other types of 
myeloproliferative disorder" based on a bone 
marrow examination of 2-92 which is not otherwise 
described.

The history of chronic neutrophilic leukocytosis, 
the massive splenomegaly, the panmyelosis of the 
bone marrow and the myeloid metaplasia of the 
spleen seen at autopsy are compatible with a 
diagnosis of a myeloproliferative disorder.  The 
exact subtype of MPD is not clear however.

There are four major subtypes of MPD:  polycythemia 
vera, essential thrombocythemia, chronic 
myelogenous leukemia and myelofibrosis.  There are 
some patients who do not fit into any subgroup and 
may be described as having an unclassified MPD (1).  
In this gentleman, the first two diagnoses are 
excluded by the normal hemoglobin and platelet 
count respectively.  Chronic myelogenous leukemia 
(CML) is usually accompanied by the presence of the 
Philadelphia chromosome and is usually associated 
with a low leukocyte alkaline phosphatase (LAP) 
(2).  The LAP result here cannot be interpreted 
because the setting in which it was drawn was not 
stated and it is known the LAP can rise in certain 
situations.  Five to ten percent of patients with 
CML are Philadelphia chromosome (-).  In these 
cases, PCR-based assays for the molecular event in 
CML, the BCR-ABL fusion gene, may be identified 
(3).  This test was not performed in this patient.  
The laboratory picture is not typical of CML, in 
that patients with CML who have white blood cell 
counts as high as 70,000 usually have much more 
myeloid immaturity than was reported here.

Myelofibrosis (MF) would be the most likely 
subtype, but unexplained is the absence of fibrosis 
reported on the autopsy exam of the marrow, 
although it was said to have been present on 
antemortem marrows.  MF has a characteristic 
appearance to the blood film but (unbelievably) 
there is no report of this examination.

Thus the diagnosis of a MPD is not in doubt, but 
assigning a specific subtype with the information 
available may be difficult.  Most likely the 
patient had either MF or an unclassified MPD.  
There is no evidence that he had acute leukemia, in 
that the marrow at autopsy is described as showing 
panmyelosis with a heterogeneous population, and 
there is no mention of the great increase in blasts 
that would be needed to diagnose acute leukemia.

Myeloproliferative disorders can be associated with 
a predisposition to thrombosis or bleeding or both, 
and the former may have contributed to the 
development of the mural thrombus.

The patient's age at diagnosis (about 55 years) is 
close to the median age at diagnosis of MF (about 
60).  The median survival of patients with 
myelofibrosis is 5 years with a range of 1-15 
years, hence the patient's survival of 2+ years is 
consistent with a diagnosis of MF.  The natural 
history of his disease which included progressive 
splenomegaly and thrombosis is not unusual for the 
disease (4).

Numerous studies have assessed the relationship 
between dioxin exposure and malignancies.  None of 
the references reviewed revealed an association of 
myeloproliferative disorders with dioxin exposure 
(5-10).  An Institute of Medicine 1998 update of 
the health consequences of herbicide exposure in 
Vietnam noted inadequate or insufficient evidence 
to support an association of Agent Orange exposure 
with leukemia and made no mention of an association 
with MPD's in general (10).  A current literature 
search did not reveal any new publications that 
support such a connection.


Merkel Cell Tumor

The patient had several other malignancies 
diagnosed during his life.  In 3-91, examination by 
Dr. Gibson revealed an enlarged parotid gland and 
enlarged preauricular nodes.  Biopsy of the lymph 
node revealed Merkel cell tumor.  The patient had 
right parotidectomy and lymph node dissection with 
the findings of Merkel cell tumor felt to be 
metastatic to the parotid and lymph nodes.  No 
primary site was identified.  The patient was 
treated with RT and there was no evidence of 
recurrence antemortem or at autopsy.  This tumor 
was unrelated to the demise of the patient.  This 
rare tumor is not known to be associated with Agent 
Orange.




Melanoma and Non-Melanoma Skin Cancer

The patient had a wide excision 9-91 of a melanoma 
that was diagnosed as having a 0.3 mm depth of 
invasion on the right scapula.  He received no 
other therapy.  There was no evidence of recurrence 
of this cancer antemortem or at autopsy.  Melanoma 
is not known to be associated with Agent Orange 
(10).

The patient is said to have had a basal cell 
carcinoma resected.  This unaggressive tumor was 
not a factor in the patient's medical history after 
its excision.


Prostate Cancer

A small focus of well-differentiated adenocarcinoma 
of the prostate was found at autopsy.  There was no 
antemortem evidence of prostate cancer, although 
there was no evidence from the medical record that 
it was looked for specifically.  There was no post-
mortem evidence that it had spread to any other 
site.  Incidental prostate cancer found at autopsy 
is a common finding being noted in about 20 % of 
men ages 45-59 (11).  Whether or not this tumor 
would have become clinically evident and over what 
period of time, is unknown.  Since this is a common 
cancer, the relationship to Agent Orange in this 
particular case is unknown despite the fact that 
prostate cancer is considered to be associated with 
Agent Orange exposure.


Leslie M. Howard MD
Chief of Hematology

References

1.  Harris NL, Jaffe ES, Diebold J, et al. World 
Health Organization Classification of Neoplastic 
Diseases of the Hematopoietic and Lymphoid Tissues: 
report of the clinical advisory committee meeting-
Airlie House, Virginia, November 1997.  J Clin 
Oncol 1999; 17:3835.

2.  Lichtman M.  Chronic myelogenous leukemia and 
related disorders, in Williams Hematology, ed 13 
Beutler, p 298, 1995.

3.  Faderl 5, Talpaz M, Estrov Z, et al.  The 
biology of chronic myelogenous leukemia. N Engl J 
Med 1999; 341:164.

4.  Lichtman M.  Idiopathic myelofibrosis 
(agnogenic myeloid metaplasia), in Williams 
Hematology, ed E Beutler, p 331, 1995.

5.  Ketchum NS, Michalek JE, Burton JE.  Serum 
dioxin and cancer in veterans of Operation Ranch 
Hand. Am J Epidemiol 1999; 149:630.

6.  Michalek JE, Ketchum NS, Akhtar FZ.  
Postservice mortality of US Air Force veterans 
occupationally exposed to herbicides in Vietnam: 
15-year follow-up. Am J Epidemiol 1998; 148:786.

7.  Kogevinas M, Becher H, Benn T, et al.  Cancer 
mortality in workers exposed to phenoxy herbicides, 
chlorophenols and dioxins.  Am J Epidemiology 1997;
145:1061,1997.

8.  Becher H, Flesch-Janys D-F, Kauppinen T, et al.  
Cancer mortality in German male workers exposed to 
phenoxy herbicides and dioxins.  Cancer Causes and 
Control 1996;7:312, 1996

9.  Fingerhut MA, Halperin WE, Marlow DA, et al.  
Cancer mortality in workers exposed to 2,3,7,8-
tetrachlorodibenzo-p-dioxin.  N EngI, J Med 
1991;324:2 12.

10.  Committee to review health effects in Vietnam 
veterans of exposure to herbicides.  Institute of 
Medicine Veterans and Agent Orange Update 1998. 
National Academy Press, Washington DC, 1999.

11.  Guileyardo JM, Johnson WD, Welsh RA, et al.  
Prevalence of latent prostate cancer in two U.S. 
populations. J Natl Cancer Inst I 980;65:3 II.

In June 1994 the appellant, along with her daughter and other 
witnesses, presented sworn testimony at a hearing before a RO 
hearing officer.  The hearing testimony consisted of the 
veteran's daughter reading a long statement, which was also 
submitted, which recounted the veteran's history of Agent 
Orange exposure and his recent medical history dating from 
approximately 1985.  

III.  Analysis

The appellant, the surviving spouse of the veteran, contends 
that the RO committed error in denying service connection for 
the cause of the veteran's death.  She argues that the 
veteran was exposed to Agent Orange during his service in 
Vietnam.  She further contends that as a result of this 
exposure the veteran developed his fatal myeloproliferative 
disorder. 

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principle, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (1999).  For a service connected 
disability to be the principle cause of death it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related. 38 C.F.R. § 3.312(b) 
(1999).  For a service connected disability to be a 
contributory cause of death it must have contributed 
substantially or materially, and combined to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312(c)(1) 
(1999).

At the time of his death the veteran was not service-
connected for any disability.  Therefore, entitlement to 
service connection for the cause of the veteran's death is 
not warranted on this basis.  However, in deciding the claim 
for service connection for the cause of the veteran's death, 
the Board must also consider whether the disability that 
caused the veteran's death, his myeloproliferative disorder, 
may be service-connected.  Service connection may be granted 
for a disability resulting from disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 1991); 38 C.F.R. §§  3.303, 
3.304, 3.305 (1999).  Cancer may be presumed to have been 
incurred during active military service if it is manifest to 
a degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, (West 1991); 38 C.F.R. 
§§  3.307, 3.309 (1999).  

A.  Agent Orange Exposure and Prostate Cancer

The governing regulations also provide that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 and has a disease listed at 
Sec. 3.309(e) shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 C.F.R. 
§ 3.307(a)(6)(iii) (1999) (emphasis added).  The specified 
diseases are:  chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; Non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and, 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(1999).  Presumptive service connection for these disorders 
as a result of Agent Orange exposure is warranted if the 
requirements of Sec. 3.307(a)(6) are met.  38 C.F.R. 
§ 3.309(e) (1999).

VA regulations define that "service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam."  38 C.F.R. 
§ 3.307 (a)(6)(iii) (1999).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for:  hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone cancer; breast 
cancer; female reproductive cancers; urinary bladder cancer; 
renal cancer; testicular cancer; leukemia; abnormal sperm 
parameters and infertility; motor/coordination dysfunction; 
chronic peripheral nervous system disorders; metabolic and 
digestive disorders (other than diabetes mellitus); immune 
system disorders; circulatory disorders; respiratory 
disorders (other than certain respiratory cancers); skin 
cancer; cognitive and neuropsychiatric effects; 
gastrointestinal tumors; brain tumors; and, any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 64 Fed.Reg. 59232 (1999).


In the present case the veteran's service personnel records 
reveal that he served in the Republic of Vietnam during the 
Vietnam era.  The evidence provided by the autopsy report 
reveals that at the time of his death the veteran had a small 
well-differentiated adenocarcinoma of the prostate.  That is 
he had prostate cancer at the time of his death.  The Board 
concedes that the veteran had prostate cancer which is a 
disease which warrants service connection on a presumptive 
basis for exposure to Agent Orange during service.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e) (1999).  The Board also concedes 
that the veteran had active service in the Republic of 
Vietnam during the Vietnam era.  Because the veteran served 
in Vietnam during the appropriate period of time and had 
prostate cancer, which is a disease enumerated in 38 C.F.R. 
§ 3.309(e), the veteran is presumed to have been exposed 
during this period of service.  38 C.F.R. § 3.307(a)(6)(iii) 
(1999) (emphasis added); McCartt v. West, 12 Vet. App. 164 
(1999).

If the veteran were alive he might well warrant service 
connection for prostate cancer on the presumptive basis of 
exposure to Agent Orange.  However, the issue at hand is 
service connection for the cause of the veteran's death.  As 
noted above, service connection for the cause of the 
veteran's death may be granted if a disability incurred in or 
aggravated by service was either the principle, or a 
contributory, cause of death.  38 C.F.R. § 3.312(a) (1999).  
The medical evidence of record overwhelmingly reveals that 
the veteran's prostate cancer did not cause or contribute to 
cause his death.  Rather, the prostate cancer was an 
incidental finding on autopsy.  All of the medical evidence 
of record, private and VA, agrees that the veteran's prostate 
cancer was an incidental finding and did not cause, or in 
anyway contribute to, his death.  The preponderance of the 
evidence is against the veteran's claim on this basis.  



B.  Myeloproliferative Disorder

Myeloproliferative disorder is not one of the diseases 
specified in 38 C.F.R. § 3.309(e) (1999).  Therefore 
entitlement to service connection on the presumptive basis of 
Agent Orange exposure is not warranted.  Notwithstanding the 
foregoing, the United States Court of Appeals for the Federal 
Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  
However, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) has held that where the issue 
involves medical causation, competent medical evidence that 
shows that the claim is plausible or possible is required to 
set forth a well-grounded claim.  Caluza v. Brown, 7 Vet. 
App. 498 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The court has specifically held that the provisions 
of Combee are applicable in cases involving Agent Orange 
exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

In the instant case the appellant's claim for service 
connection for the cause of the veteran's death is well 
grounded.  The appellant asserts that exposure to Agent 
Orange during service caused the veteran's fatal 
myeloproliferative disorder.  As noted in subsection A above, 
the veteran is presumed to have been exposed to Agent Orange 
during service.  The medical evidence of record reveals that 
the veteran died as a result of myeloproliferative disorder.  
The March 1993 letter from Dr. Williams relates the veteran's 
myeloproliferative disorder to Agent Orange exposure.  As 
such the claim is well grounded.  

While the appellant's claim is well grounded, review of the 
claim on the merits reveals that the preponderance of the 
evidence is against the claim.  The competent medical 
evidence of record reveals that unequivocally that the 
veteran had myeloproliferative disorder and that this is the 
medical condition which caused his death.   However, the 
appellant's claim fails with respect to the evidence which 
shows that Agent Orange exposure during service caused the 
veteran's fatal myeloproliferative disorder.  

The evidence which relates the veteran's fatal 
myeloproliferative disorder to his inservice Agent Orange 
exposure is lacking in the present case.  The March 1993 
letter from Dr. Dunn, one of the veteran's private 
physicians, states that "it is my opinion that this 
gentleman's fulminant demise and his numerous malignancies 
could possibly be related to previous toxin exposure.  I 
understand that he was a smoker while in the military but did 
not smoke for the last 20 years."  This medical opinion 
vaguely refers to toxins and only specifically indicates 
smoking during service not Agent Orange exposure.  

The March 1993 medical opinion from Dr. Williams does refer 
to Agent Orange exposure and strongly supports the 
appellant's claim.  The physician stated that "I feel very 
strongly [the veteran] suffered adverse consequences of 
exposure to Agent Orange during military service in Vietnam.  
During the time I cared for his health problem, he related to 
me rather extensive exposure to the agent in the line of 
duty."  However, as noted above, there is very little 
medical reasoning for this opinion.  Dr. Williams's opinion 
is that because of the rapid onset of the veteran's symptoms 
and his rapid deterioration in health, that Agent Orange must 
have been the cause.  The physician further stated that "my 
history revealed a rather extensive exposure to Agent Orange 
during his service in Vietnam.  I am firmly convinced this 
man suffered adverse affects from this exposure."  

In contrast to Dr. Williams' opinion are the two VA medical 
opinions which specifically indicate that Agent Orange 
exposure was not the cause of the veteran's fatal 
myeloproliferative disorder.  Both of these opinions were 
based on extensive review of the evidence of record.  Both of 
the physicians who rendered these opinions also did extensive 
research and provided references.  These medical opinions 
stated that there is no evidence that relates 
myeloproliferative disorder to dioxin, Agent Orange, 
exposure.  

The Board has thoroughly reviewed all of the evidence of 
record.  The preponderance of the evidence of record does not 
support the appellant's contention that Agent Orange exposure 
cause the veteran's fatal myeloproliferative disorder and 
ultimately his death.  As such, the preponderance of the 
evidence is against the appellant's claim for entitlement to 
service connection for the cause of the veteran's death.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

